TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
ON REQUEST FOR EN BANC HEARING


NO. 03-05-00585-CR
NO. 03-05-00586-CR


Ex parte James W. Ellis



NO. 03-05-00589-CR
NO. 03-05-00590-CR
NO. 03-05-00591-CR
NO. 03-05-00592-CR
NO. 03-05-00593-CR
NO. 03-05-00594-CR
NO. 03-05-00595-CR
NO. 03-05-00596-CR
NO. 03-05-00597-CR
NO. 03-05-00598-CR
NO. 03-05-00599-CR
NO. 03-05-00600-CR
NO. 03-05-00601-CR
NO. 03-05-00602-CR
NO. 03-05-00603-CR


Ex parte John Dominick Colyandro




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NOS. 9040564, 9040565, 9040566, 9040567, 9040568, 9040569, 9040570, 9040571, 9040572, 9040573,
9040574, 9040575, 9040576, 9040577, 9040598, D-1-DC-2005-904121, & D-1-DC-2005-904122
HONORABLE BOB PERKINS, JUDGE PRESIDING


O R D E R
PER CURIAM
		On August 14, 2008, Justice Henson requested that these cases be heard en banc. 
The court is of the view that the prerequisites for en banc review are not met.  See Tex. R. App.
P. 41.2.  The court overrules the request.
		It is ordered August 29, 2008.

Before Chief Justice Law, Justices Patterson, Puryear, Pemberton, Waldrop and Henson;
     Dissenting Opinion by Justice Henson
     Justice Patterson Dissenting With Opinion To Follow

Publish